Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I invention in the reply filed on 05/18/2022 is acknowledged.
Claim 4 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the valve body support portion" in line 14.  There is insufficient antecedent basis for this limitation in the claim. It is assumed for examination that it refers to “valve body supporting portion”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bend (WO 2009019489).
Bend, Fig. 1,2, discloses a check valve for a fuel tank 5, comprising: a cover (part of 7 above step 39) which is to be welded (Page 6, Para 7) to the fuel tank and has an inflow port (at top) configured to allow fuel to flow into the check valve; a case (lower portion of 7 below 7b) which is attached to the cover and has a discharge port (bottom port) configured to discharge the fuel into the fuel tank; and a valve body 35 which is configured to open and close the discharge port, wherein the cover (part of 7 above step 39) includes a positioning part (7b) comprising positioning portions (right half side of 7b and left half side of 7b) on an outer circumferential surface, wherein the case includes a vent hole 15 which is to be arranged upward in a circumferential direction of the case when the check valve is mounted on the fuel tank, and a valve body supporting part (part of 7 below shoulder 39) comprising valve body supporting portions (left half side of 7 below 39 and right half side of 7 below 39) which supports the valve body inside the case, and wherein left valve body supporting portion (left half side of 7 below 39) includes a selecting portion (left side portion of 13) for positioning the vent hole 15 (aligning with respect to passage), and selecting portion (left side portion of 13) is provided on a discharge port (lower) side of each of valve body support portion (left half side of 7 below 39) at a position away from the right positioning portion (right half side of 7b) by a predetermined angle (left side portion of 13 is 180 degrees away from right side portion of 7b) in the circumferential direction of the case.
Regarding the recitation “case is welded to the cover”, the patentability of a product does not depend on its method of production If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. (MPEP 2113).
 Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose the selecting portion provided at the connecting portion which extends from an inner circumferential surface of the case to a center in combination with other limitations of claims 1 and 2.
Related prior art, Hagano (20190061517), Doble et al (9022053) and Brunnert (4044913) discloses fuel tank filler pipes with check valve and/or vent mechanisms.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753